Appellant renews complaint of the overruling of his application for continuance. We have again examined the record. While there appears in same an application for continuance, there is nothing to show that said application was ever presented to the court below, nor is there any order overruling such application, nor any bill of exceptions complaining of such refusal. In order for this court to consider the supposed error of the refusal of a continuance, it must appear that the same was presented, refused, and such refusal excepted to.
Appellant presented a motion for new trial, which was overruled. The order of the court overruling said motion recites that the court heard said motion "and the evidence thereon submitted," and is of the opinion that same should be overruled. We fail to find in the record any bill of exceptions setting out the testimony that was heard by the court upon the presentation of said motion. In the absence of such testimony being brought before us in some way, we are unable to decide whether the court erred in overruling said motion.
The motion for rehearing is overruled.
Overruled. *Page 568